Exhibit 10.1

TENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Tenth Amendment to Loan and Security Agreement is entered into as of
February 6, 2019 (the “Amendment”), by and between EAST WEST BANK (“Bank”),
IDENTIV, INC. (“Parent”) and Thursby Software Systems, LLC (“TSS”). TSS and
Parent are also referred to herein individually as a “Borrower” and collectively
as the “Borrowers”.

RECITALS

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of February 8, 2017, as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2017, that certain Second Amendment to Loan and Security Agreement dated as of
December 19, 2017, that certain Third Amendment to Loan and Security Agreement
dated as of January 30, 2018, and that certain Fourth Amendment to Loan and
Security Agreement dated as of February 5, 2018, that certain Fifth Amendment to
Loan and Security Agreement dated as of March 6, 2018, that certain Sixth
Amendment to Loan and Security Agreement dated as of April 14, 2018, that
certain Seventh Amendment to Loan and Security Agreement dated as of July 17,
2018, that certain Eighth Amendment to Loan and Security Agreement dated as of
November 1, 2018 and that certain Ninth Amendment to Loan and Security Agreement
dated as of January 2, 2019 (collectively, the “Loan Agreement”). The parties
desire to amend the Loan Agreement in accordance with the terms set forth
herein.

NOW, THEREFORE, the parties agree as follows:

1.    The following definitions in Section 1.1 of the Loan Agreement are amended
and restated in their entirety to read as follows:

“Borrowing Base” means an amount equal to (i) eighty five percent (85%) of
Eligible Accounts plus (ii) fifty percent (50%) of Eligible Inventory, as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrowers; provided however, (x) the total amount of the Borrowing
Base with respect to clause (ii) above shall not exceed the lesser of Ten
Million Dollars ($10,000,000) or fifty percent (50%) of the total Borrowing Base
at any time; (y) any Borrowing Base that is based on an Off-Cycle Borrowing Base
Certificate shall retain the amount of Eligible Inventory determined by the most
recent Routine Borrowing Base Certificate and any ineligible Accounts stated in
such Routine Borrowing Base Certificate shall also be carried over into the
Off-Cycle Borrowing Base Certificate; and (z) the Borrowing Base may be revised
from time to time by Bank following each Collateral audit or as Bank deems
necessary in Bank’s reasonable judgment and after commercially reasonable notice
thereof to Borrowers.

“Revolving Line” means a credit extension of up to Twenty Million Dollars
($20,000,000).

“Revolving Maturity Date” means February 8, 2021.

2.    The following is added as a new clause (k) to the end of the defined term
“Permitted Indebtedness” set forth in Section 1.1 of the Loan Agreement:

(k) Indebtedness (including Contingent Obligations) with respect to interest
rate swap contracts between Parent and Bank in an aggregate notional amount not
to exceed $8,000,000 at any time, in form and substance satisfactory to Bank and
in accordance with the standards published by the International Swaps and
Derivatives Association, Inc., and subject to compliance with Section 4.5.

 

1



--------------------------------------------------------------------------------

3.    Section 2.3(a)(i) of the Loan Agreement is amended and restated in its
entirety to read as follows:

(i)    Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding Daily Balance thereof, at a per annum rate equal to
three quarters of one percent (0.75%) above the Prime Rate.

4.    The following is added to the end of Section 2.6(a) of the Loan Agreement:

In addition, Borrowers shall pay to Bank on the second anniversary and third
anniversary of the Closing Date, a facility fee equal to three tenths of one
percent (0.3%) of the Revolving Line, each of which are fully earned and
nonrefundable.

5.    The following is added as a new Section 4.5 to the end of Section 4 of the
Loan Agreement:

4.5    Cash Collateral. Without limiting any of the other provisions of this
Agreement, as security and collateral for the prompt performance of all of
Borrowers’ Obligations owing to Bank with respect to clause (k) of Permitted
Indebtedness (the “Interest Rate Swap Obligations”), Pledgor pledges and grants
to Bank a security interest in the restricted deposit account number maintained
at Bank designated by Bank (the “Pledged Account”), together with all monies at
any time held therein, all renewals, replacements, proceeds and substitutions
thereof, all interest paid thereon, and all other cash and noncash proceeds of
the foregoing (all hereinafter called the “Pledged Collateral”). For so long as
any Interest Rate Swap Obligations are outstanding, (i) Borrowers shall cause
the Pledged Account’s balance to be maintained in such amounts as are required
under the contracts between the Bank and the Borrower governing the Interest
Rate Swap Obligations, (ii) Bank shall have sole “control” (as defined in the
Code) over the Pledged Account and the Pledged Collateral, and Borrowers shall
have no access to the Pledged Collateral and no right to withdraw funds from the
Pledged Account, and (iii) Borrowers authorize Bank to hold such balances in
pledge and to decline to honor any drafts thereon or any requests by Borrowers
or any other Person to pay or otherwise transfer any part of such balances.

6.    The first sentence of Section 2.6(c) of the Loan Agreement is amended and
restated in its entirety to read as follows:

If this Agreement is terminated prior to the Revolving Maturity Date, Borrowers
shall pay a cash fee (“Early Termination Fee”) in the amount of one percent
(1.0%) of the Revolving Line; and if this Agreement is terminated prior to the
third anniversary of the Closing Date, Borrowers shall pay an additional cash
fee in the amount of one percent (1.0%) of the Revolving Line (for an aggregate
Early Termination Fee equal to two percent (2.0%) of the Revolving Line).

7.    Section 6.9(c) of the Loan Agreement is amended and restated in its
entirety to read as follows:

(c)    Minimum EBITDA. Measured on a monthly basis, Borrowers’ minimum trailing
three-month EBITDA shall be at least $300,000.

8.    The following is added to the end of Section 6.14 of the Agreement:

In addition to the foregoing, on or before March 22, 2019, Borrowers shall
deliver to Bank an executed landlord consent/waiver with respect to TSS’s leased
location in Texas, in form and substance satisfactory to Bank.

9.    Exhibits C and D to the Loan Agreement are replaced in their entirety with
the Exhibit C and D attached hereto.

10.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its

 

2



--------------------------------------------------------------------------------

respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Each Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

11.    Each Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

12.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents requested by
Bank no later than five (5) Business Days following the date of execution.

13.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)    this Amendment, duly executed by Borrowers;

(b)    corporate resolutions and incumbency certificate;

(c)    payment of all Bank Expenses incurred through the date of this Amendment;
and

(d)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

IDENTIV, INC.

By:  

/s/ Sandra Wallach

Name:   Sandra Wallach

Title:

  CFO THURSBY SOFTWARE SYSTEMS, LLC By:  

/s/ Sandra Wallach

Name:   Sandra Wallach Title:   CFO EAST WEST BANK By:  

/s/ Pa Cheng

Name:   Pa Cheng

Title:

  Portfolio Manager, AVP

 

4



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

TO:          EAST WEST BANK

FROM:    IDENTIV, INC.

The undersigned authorized officer of IDENTIV, INC., on behalf of itself and all
other Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
“Agreement”), (i) each Borrower is in complete compliance for the period ending
                         with all required covenants except as noted below and
(ii) all representations and warranties of Borrowers stated in the Agreement are
true and correct as of the date hereof. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
the annual financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and such other financial information is
prepared consistently from one period to the next; except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant   Required    Complies Borrowing Base Certificate   Monthly
within 20 days    Yes    No A/R & A/P Agings   Monthly within 20 days    Yes   
No Inventory report   Monthly within 20 days    Yes    No Compliance Certificate
  Monthly within 20 days    Yes    No Monthly financial statements with
compliance certificate   Monthly within 30 days    Yes    No Annual financial
statements (CPA Audited)   Annually within 180 days of fiscal year end    Yes   
No Annual operating budget, sales projections and operating plans approved by
board of directors   Annually no later than 30 days prior to the beginning of
each fiscal year    Yes    No Contact/address list of Borrowers’ account debtors
  Within 30 days of FYE    Yes    No A/R and Collateral Audit   Annual    Yes   
No Deposit balances with Bank   $                         Yes    No Deposit
balance outside Bank   $                           

Financial Covenant  

Required

   Actual    Complies Minimum Unrestricted Cash  

$4,000,000

   $                        Yes    No Minimum trailing 3 month EBITDA - monthly
 

$300,000

   $                        Yes    No

 

Comments Regarding Exceptions: See Attached.     BANK USE ONLY       Received
by:                                        
                                                         Sincerely,    

AUTHORIZED SIGNER

    Date:                                                                     
                                             

 

SIGNATURE

    Verified:                           
                                                                               

AUTHORIZED SIGNER

 

TITLE

    Date:                                                                     
                                             

 

DATE

    Compliance Status                                     Yes         No